United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           May 22, 2003

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-60654
                          Summary Calendar


EVELYN MASON,

                                     Plaintiff-Appellant,

versus

CITY OF BILOXI, MS; TOMMY MOFFETT,
in his individual and official capacity,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:01-CV-86-BrR
                       --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Evelyn Mason appeals from the district court’s summary-

judgment dismissal of her 42 U.S.C. § 1983 claims.      Mason

contends that she established the existence of a genuine issue of

material fact precluding summary judgment.

     Even if the allegations in her complaint were accepted as

true, Mason has failed to adequately plead a violation of the due

process clause, the equal protection clause, or the privileges

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60654
                                -2-

and immunities clause.   See Kinney v. Weaver, 301 F.3d 253, 283-

84 (5th Cir. 2002); Wheeler v. Miller, 168 F.3d 241, 251 (5th

Cir. 1999); Cramer v. Skinner, 931 F.2d 1020, 1030 n.7 (5th Cir.

1991); see also Saenz v. Roe, 526 U.S. 489, 503-11 (1999).     The

record does not reveal a genuine issue of material fact as to

whether Tommy Moffett and the City of Biloxi violated Mason’s

“Fourth Amendment right to be free of unlawful intrusion and

right to privacy.”   See Paul v. Davis, 424 U.S. 693, 713 (1976).

     AFFIRMED.